El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es una acción en cobro de dinero. El demandado excepcionó la demanda por falta de cansa de acción. Su alegación fné desestimada y no contestando se le anotó la rebeldía y se dictó sentencia en sn contra.
El apelante sostiene dos puntos de error.
El primero se funda, en que si bien del título de la demanda aparece como demandante Schlüter & Co. Sucr., firma a cuyo nombre están suscritos los pagarés que se reclaman, al comenzar la demanda comparece,, no obstante, Ernesto Fernando Schlüter en su carácter de socio gestor de la sociedad Schlüter & Co., Sucr. demandando en representación de la sociedad. ■ .
Se alega también en la demanda que Schlüter & Co., Sucr., vendió a crédito abonos al demandado, quien le sus-cribió cuatro pagarés cuyas cantidades y fechas de venci-miento se relacionan. Siendo esto así, el apelante tiene ra-zón, la mercantil es la que puede proceder al cobro de los *304pagarés y no el socio gestor sin más alegación qne la de su carácter de socio gestor.
El segundo punto se refiere a que no es bastante que se alegue que el demandado suscribió a la demandante los mencionados pagarés y se sostiene por el apelante que no alegándose además la entrega de los pagarés, ni Schlüter & Co., Sucr., ni menos su socio gestor, pueden establecer la acción para su cobro.
El artículo 80 de la Ley de Evidencia (Comp. 1911, see. 1448), dice:
“Art.'80. — El otorgamiento de un documento consiste en suscri-birlo y entregarlo con o sin la fijación de un sello.”
El estatuto parece claro. No basta suscribir el docu-mento, es además esencial su entrega. La razón de la ley es que por la entrega sé consuma el contrato, o 'sea, por la tradición del documento.
“Es un elemento esencial en todo contrato escrito que sea entre-gado por la parte que se obliga, a alguien que tiene derecho a te-nerlo ; siendo la entrega la prueba del consentimiento del que la da, y el recibo del que la obtiene, esto da por consumado el contrato. Y así por regla general un pagaré, como cualquier otro documento, no tiene ningún principio legal o existencia válida como tal hasta que ha sido entregado de acuerdo con el objeto o intención de las partes.” 3 R.C.L. 859. Véase el caso dé Bennet v. Bosquetti, 31 D.P.R. 856.
El punto ahora es determinar si con ausencia de esa ale-gación la demanda es suficiente. En ella se dice simple-mente que el demandado suscribió al demandante los paga-rés. No parece bastante de acuerdo con lo que exige la ley y la jurisprudencia en el otorgamiento de documentos pri-vados, que tal alegación sea suficiente para establecer una causa de acción. Si el demandante, sin embargo, hubiese alegado adémás que era el tenedor de los documentos, la alegación de la entrega no hubiese sido indispensable por-que la ley presupone la entrega en esos casos, a menos que *305se pueda destruir tal presunción, pero ya esto sería mate-ria de evidencia.
“El tenedor de una cuenta o pagaré no tiene que probar la en-trega; ni la ley presumirá la entrega a menos que algo 'se haga cons-tar que contrarreste tal presunción. Si el acreedor de un pagaré lo tiene en su posesión, ese hecho se considera prima facie como prueba de que ha sido entregado.” 3 R.C.L., 859.

La corte inferior en su consecuencia cometió error al no sostener la excepción del demandado, por lo que debe revocarse la sentencia, con permiso de enmendar el deman-dante su demanda.